Citation Nr: 0511489	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  04-07 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel




INTRODUCTION

The veteran served on active duty in the U.S. Army from July 
1985 to October 1985, with additional service in the U.S. 
Army Reserve from October 11, 1985 to May 11, 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which determined that new and material 
evidence had not been received to reopen the veteran's claims 
for service connection for right and left knee disorders, and 
denied his claims.  The veteran filed a timely appeal to 
these adverse determinations.

The issues of the veteran's entitlement to service connection 
for left and right knee disorders are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  In a rating decision dated in September 1998, the RO 
originally denied the veteran's claim for service connection 
for a left knee disorder; the veteran did not file a timely 
appeal to this decision.

3.  The evidence received since the time of the RO's 
September 1998 decision relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a left knee disorder, is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and raises a 
reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The September 1998 RO rating decision which denied 
service connection for a left knee disorder is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 U.S.C.A. §§ 3.104(a), 
20.302, 20.1103 (2004).

2.  The evidence received since the September 1998 decision 
is new and material, and the claim for this benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  In this case, 
the veteran's claim to reopen was filed in February 2002, 
after the November 2000 effective date of the VCAA.  Thus, 
the provisions of the VCAA are applicable in this case.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

It appears that VA has generally complied with these 
requirements in this case.  However, in light of the Board's 
instant decision, which constitutes a full grant of the 
veteran's claim to reopen his claim for service connection 
for a left knee disorder, the Board finds that a full and 
detailed analysis of VA's compliance with these new 
requirements is not needed, as the veteran could derive no 
potential benefit from any additional development or notice.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

In a September 1998 rating decision, the RO initially denied 
the veteran's claim for service connection for a left knee 
disorder on the basis that while the evidence showed that the 
veteran was seen for complaints of left knee pain following a 
twisting injury on February 4, 1986, during a period of 
active duty for training (ACDUTRA), subsequent medical 
evidence, including the veteran's July 1990 military 
retirement examination, did not show any evidence of a 
current left knee disability which could potentially be 
related back to this injury.  The veteran did not appeal this 
decision.

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in September 1998.  
However, no appeal was filed within one year of notification 
of the September 1998 denial; therefore, the decision became 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 (2004).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim (see Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)), the Board determines 
that a two-step process must be followed in addressing 
attempts to reopen a previously denied claim.  The first of 
these steps is to determine whether the evidence added to the 
record is new and material.  According to the relevant VA 
regulation, "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final September 1998 
decision includes the following items:  a schedule of VA 
appointments from October 1993 to April 1996; a VA left knee 
x-ray report dated in March 1995, showing no left knee 
abnormalities; and treatment records dated from February 2004 
to May 2004 from Dr. J.G., a physician at HealthEast Clinics, 
indicating a diagnosis of left knee degenerative joint 
disease following clinical examination and x-rays in March 
2004, and a diagnosis of mild left knee chondromalacia in 
April 2004, following an MRI (magnetic resonance imaging) in 
March 2004.  The Board finds that these records, particularly 
the recent private treatment records indicating a diagnosis 
of a current left knee disorder, bear directly and 
substantially upon the specific matter under consideration, 
are neither cumulative nor redundant, and in connection with 
evidence previously assembled are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); see also Hodge v. West, 
supra (holding that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim).  Therefore, 
the claim for service connection for a left knee disorder is 
reopened.

In so finding, the Board observes that the private medical 
records from Dr. J.G. at HealthEast Clinics, dated from 
February 2004 to May 2004, were received by the Board in late 
May and early June 2004, within 90 days following the May 11, 
2004 mailing of notice to the appellant that his appeal had 
been certified and transferred to the Board.  However, in 
this case, the cover letters from the veteran's 
representative accompanying this evidence did not contain any 
waiver of initial RO review on behalf of the veteran.  
However, as this evidence served as a basis for the instant 
grant of the claim to reopen the claim for service connection 
for a left knee disorder, the Board finds that, for purposes 
of reopening the claim only, the veteran has not been 
prejudiced by the Board's present consideration of this 
evidence despite the absence of a waiver of initial RO 
review.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a left knee 
disorder is reopened.  To this extent only, the appeal is 
allowed.

REMAND

As noted above, in May and June 2004 the veteran, through his 
representative, submitted private medical records from Dr. 
J.G., dated from February 2004 to May 2004, without a waiver 
of initial RO review of this evidence.  Therefore, the 
veteran's claims file must be returned to the RO for RO for 
review and preparation of a SSOC as to the issues of the 
veteran's entitlement to service connection for a left knee 
disorder and entitlement to service connection for a right 
knee disorder. 

In addition, as to the issue of the veteran's entitlement to 
service connection for a left knee disorder only, the Board 
finds that in light of the current medical evidence of a left 
knee disorder, the service evidence of a left knee injury, 
and the veteran's assertion of a medical connection between 
these two, a VA examination and medical opinion is necessary 
to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2004).

Finally, the Board observes that, as to the issue of the 
veteran's entitlement to service connection for a right knee 
disorder only, the RO incorrectly adjudicated this claim in 
October 2002 as a claim to reopen the claim for service 
connection for a right knee disorder.  In the VCAA notice 
letter provided to the veteran in January 2004, the RO 
incorrectly informed the veteran that in order to reconsider 
his claim for service connection for a right knee disorder, 
"we need 'new and material evidence,'" and proceeded to 
inform the veteran of the evidence needed to satisfy this 
requirement.  As there was no final denial of the claim for 
service connection for a right knee disorder prior to the 
October 2002 rating decision on appeal, the issue is properly 
viewed simply as entitlement to service connection for a 
right knee disorder.  As the veteran has not been provided a 
VCAA notice and duty to assist letter as to this issue, on 
remand the RO must provide the veteran with a letter which 
provides such notice.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and extent of any 
left knee disorder present.  The claims 
file should be made available to the 
examiner for review before the 
examination.  Any and all tests deemed 
necessary by the examiner for a full 
evaluation should be accomplished.  
Following his examination and review of 
the veteran's claims file, the examiner 
should offer an opinion as to the 
likelihood that any current left knee 
disorder was incurred in, aggravated by, 
or is otherwise etiologically related to, 
the veteran's period of active duty 
military service in the U.S. Army from 
July 1985 to October 1985 and/or active 
duty for training with the U.S. Army 
Reserve from October 11, 1985 to May 11, 
1994, to particularly include his 
complaints of left knee pain following a 
twisting injury on February 4, 1986.  A 
complete rationale for any opinion 
rendered should be provided.

2.  The RO should review the claims file 
and take appropriate action in this case 
to comply with the notice and duty to 
assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b).  In particular, the RO 
should ensure that the veteran is advised 
of the evidence needed regarding his 
claim for service connection for a right 
knee disorder, and informed of what 
evidence, if any, is needed from the 
veteran versus what evidence, if any, VA 
will attempt to procure.  

3.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should then 
readjudicate the veteran's claims of 
entitlement to service connection for 
left and right knee disorders, with due 
consideration of the evidence received 
subsequent to the issuance of the most 
recent SSOC in March 2004.  If any 
determination remains unfavorable to the 
veteran, he must be furnished with an 
SSOC in accordance with 38 U.S.C.A. 
§ 7105(d) and 38 C.F.R. § 19.31, and be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                     
______________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


